UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No.1 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: October 31, 2007 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 723-6751 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] As of October 31, 2007 the Registrant had 11,279,272 Common Shares, par value of $.10 per share, issued and outstanding (adjusted for a four-for-three stock split which was paid on November 14, 2007 to shareholders of record November 1, 2007, the Registrant had 15,039,030 Common Shares issued and outstanding). MET-PRO CORPORATION EXPLANATORY NOTE On January 22, 2008, the Audit Committee of the Board of Directors of Met-Pro Corporation (the “Company”), after discussion with management and the Company’s independent registered public accountants, Margolis & Company P.C., concluded that the Company’s previously issued audited financial statements as of and for the fiscal year ended January 31, 2007 inclusive of the fourth fiscal quarter ended January 31, 2007, and interim period unaudited financial statements as of and for the periods ended April 30, 2007, July 31, 2007 and October 31, 2007, should no longer be relied upon because of errors in such financial statements that would require restatement of the financial statements for all indicated periods.Subsequent investigation has indicated that, for similar reasons, restatement of the unaudited financial statements as of and for the fiscal quarter ended October 31, 2006 is also required. The financial statements for the affected periods prematurely recognized net sales and net income that should have been recognized in subsequent fiscal periods, or which are expected to be able to be recognized in future fiscal periods. These revenue recognition errorsresulted in or contributedto adjustments in earnings per share, accounts receivable, inventories, prepaid expenses, accounts payable, accrued expenses,retained earnings and backlog. The financial statement errors were the result of unauthorized actions by one non-officerlevel salesemployee, in violation of the Company’s policies including its revenue recognition policy. Additional information with respect to the action by the employee, who fabricated documents and involved vendors who made false statements to the Company, is disclosed in the Company's Current Report on Form 8-K filed February 12, 2008. The purpose of this Amendment No. 1 (this “Amendment”) on Form 10-Q/A to the Quarterly Report on Form 10-Q ofMet-Pro Corporation (the “Company”) for the fiscal quarter endedOctober 31, 2007 is to correct the net sales, net income, earnings per share, accounts receivable, inventories, prepaid expenses, accounts payable, accrued expenses and retained earnings amounts that were improperly stated as a result of these actions.The errors affect the Company’s Consolidated Balance Sheet, Consolidated Statement of Operations, Consolidated Statement of Shareholders’ Equity, Consolidated Statement of Cash Flows and the Notes to Consolidated Financial Statements. In addition to these changes to the Consolidated Financial Statements, this Amendment makes corresponding changes in the Management’s Discussion and Analysis of Financial Condition and Results of Operations. The only changes in this Amendment on Form 10-Q/A to the original Form 10-Q filed onDecember 3, 2007 are those affected by the restatement.This Form 10-Q/A continues to speak as of the date of our original Form 10-Q and we have not updated the disclosures to speak as of a later date or to reflect subsequent results, events or developments. Information in the original Form 10-Q not affected by the foregoing is unchanged and reflects the disclosures made at the time of the filing of the original Form 10-Q.Accordingly, this Form 10-Q/A should be read in conjunction with our SEC filings made subsequent to the December 3, 2007 filing of the original Form 10-Q, including any amendments to those filings. The following items have been amended as a result of the restatement and are included in this Form10-Q/A: · Part I – Item 1 – Financial Statements · Part I – Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations · Part I – Item 4 – Controls and Procedures · Part II – Item 6 – Exhibits Pursuant to the applicable rules, Item 6 of Part II has been amended to contain the currently dated certifications from our principal executive officer and principal financial officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. The certifications of our principal executive officer and principal financial officer are attached to this Form 10-Q/A as Exhibits 31.1, 31.2, 32.1 and 32.2, respectively. 1 MET-PRO CORPORATION INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet (Restated) as of October 31, 2007 and January 31, 2007 3 Consolidated Statement of Operations (Restated) for the nine-month and three-month periods ended October 31, 2007 and 2006 4 Consolidated Statement of Shareholders’ Equity (Restated) for the nine-month periods ended October 31, 2007 and 2006 5 Consolidated Statement of Cash Flows (Restated) for the nine-month periods ended October 31, 2007 and 2006 6 Notes to Consolidated Financial Statements 7 Report of Independent Registered Public Accounting Firm 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (Restated) 19 Item 3. Qualitative and Quantitative Disclosures about Market Risk 26 Item 4. Controls and Procedures (Restated) 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 31 2 Index MET-PRO CORPORATION CONSOLIDATED BALANCE SHEET (RESTATED) (unaudited) PART I – FINANCIAL INFORMATION Item 1.Financial Statements October 31, January 31, ASSETS 2007 2007 Current assets (Restated) (Restated) Cash and cash equivalents $ 20,770,697 $ 17,322,194 Marketable securities 22,761 24,090 Accounts receivable, net of allowance for doubtful accounts of approximately $171,000 and$133,000, respectively 18,839,340 19,988,097 Inventories 22,535,681 19,720,842 Prepaid expenses, deposits and other current assets 2,051,979 1,748,130 Total current assets 64,220,458 58,803,353 Property, plant and equipment, net 19,322,717 16,832,988 Costs in excess of net assets of businesses acquired, net 20,798,913 20,798,913 Other assets 288,228 306,403 Total assets $ 104,630,316 $ 96,741,657 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Current portion of long-term debt $ 2,013,282 $ 1,955,202 Accounts payable 5,434,701 6,419,951 Accrued salaries, wages and expenses 5,598,191 4,005,300 Dividend payable 826,771 757,029 Customers' advances 591,896 981,680 Deferred income taxes 242,457 245,231 Total current liabilities 14,707,298 14,364,393 Long-term debt 4,273,807 5,417,990 Other non-current liabilities 3,293,511 3,276,551 Deferred income taxes 2,301,030 1,369,591 Total liabilities 24,575,646 24,428,525 Shareholders' equity Common shares, $.10 par value; 18,000,000 shares authorized, 15,928,810 and 12,846,608 shares issued, of which 889,780 and 1,631,364 shares were reacquired and held in treasury at the respective dates 1,194,661 1,284,661 Additional paid-in capital 2,182,846 7,910,708 Retained earnings 80,904,318 74,657,888 Accumulated other comprehensive income (loss) 627,736 (33,471 ) Treasury shares, at cost (4,854 ,891 ) (11,506,654 ) Total shareholders' equity 80,054,670 72,313,132 Total liabilities and shareholders' equity $ 104,630,316 $ 96,741,657 See accompanying notes to consolidated financial statements. 3 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS (RESTATED) (unaudited) Nine Months Ended October 31, Three Months Ended October 31, 2007 2006 2007 2006 (Restated) (Restated) (Restated) (Restated) Net sales $ 75,007,194 $ 68,566,778 $ 29,042,650 $ 25,008,855 Cost of goods sold 50,645,297 47,817,655 19,497,870 16,849,581 Gross profit 24,361,897 20,749,123 9,544,780 8,159,274 Operating expenses (income) Selling 6,715,332 6,269,844 2,125,554 2,297,478 General and administrative 8,373,726 7,396,505 2,966,465 2,856,574 (Gain) loss on sale of building (3,513,940 ) - - - 11,575,118 13,666,349 5,092,019 5,154,052 Income from operations 12,786,779 7,082,774 4,452,761 3,005,222 Interest expense (240,394 ) (256,519 ) (69,696 ) (109,205 ) Other income, net 745,131 759,712 228,738 254,461 Income before taxes 13,291,516 7,585,967 4,611,803 3,150,478 Provision for taxes 4,575,645 2,503,368 1,544,951 1,084,012 Net income $ 8,715,871 $ 5,082,599 $ 3,066,852 $ 2,066,466 Earnings per share, basic (1) (2) $ .58 $ .34 $ .20 $ .14 Earnings per share, diluted (1) (3) $ .57 $ .33 $ .20 $ .14 Cash dividend per share – declared (1) (4) $ .1562 $ .1444 $ .0550 $ .0506 Cash dividend per share – paid (1) (4) $ .1518 $ .1406 $ .0506 $ .0469 (1) On October 17, 2007, the Board of Directors declared a four-for-three stock split which was paid on November 14, 2007 to shareholders of record on November 1, 2007.All references in the financial statements to per share amounts and number of shares outstanding have been restated to reflect the effect of the stock split, except for the shares outstanding and shares held in treasury as of January 31, 2007 in the Shareholders’ Equity section of the Consolidated Balance Sheet. (2) Basic earnings per share are based upon the weighted average number of shares outstanding of 14,989,673 and 14,939,680 for the nine-month periods ended October 31, 2007 and 2006, respectively, and 14,983,501 and 14,938,068 for the three-month periods ended October 31, 2007 and 2006, respectively. (3) Diluted earnings per share are based upon the weighted average number of shares outstanding of 15,324,527 and 15,179,735 for the nine-month periods ended October 31, 2007 and 2006, respectively, and 15,312,924 and 15,176,329 for the three-month periods ended October 31, 2007 and 2006, respectively. (4) The Board of Directors declared quarterly dividends of $.0506 per share payable on March 14, 2007,June 12, 2007, and September 10, 2007 to shareholders of record as of February 28, 2007, May 29, 2007, and August 27, 2007, respectively, and a quarterly dividend of $.0550 per share payable on December 10, 2007 to shareholders of record on November 26, 2007.Quarterly dividends of $.0469 per share were paid on March 9, 2006, June 7, 2006, and September 6, 2006 to shareholders of record as of February 24, 2006, May 26, 2006, and August 24, 2006, respectively, and a quarterly dividend of $.0506 per share payable on December 14, 2006 to shareholders of record on November 30, 2006. See accompanying notes to consolidated financial statements. 4 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (RESTATED) (unaudited) Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total January 31, 2007 Balances,(Restated) $ 1,284,661 $ 7,910,708 $ 74,657,888 $ (33,471 ) $ (11,506,654 ) $ 72,313,132 Comprehensive income: Net income (Restated) - - 8,715,871 - - Adoption of FIN No. 48 - - (125,000 ) - - Foreign currency translation adjustment - - - 613,965 - Interest rate swap, - - - 48,079 - net of tax of($28,237) Securities available for sale, - - - (837 ) - net of tax of $492 Total comprehensive income 9,252,078 Dividends paid, $.1013 per share - - (1,517,670 ) - - (1,517,670 ) Dividends declared, $.0550 per share - - (826,771 ) - - (826,771 ) Stock-based compensation - 382,581 - - - 382,581 Stock option transactions - 351,557 - - 730,278 1,081,835 Purchase of 51,205 treasury shares - (630,515 ) (630,515 ) Treasury share retirement (90,000 ) (6,462,000 ) - - 6,552,000 - Balances, October 31, 2007 (Restated) $ 1,194,661 $ 2,182,846 $ 80,904,318 $ 627,736 $ (4,854,891 ) $ 80,054,670 Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total Balances,
